DETAILED ACTION
	This office action is in response to applicant’s amendment filed on 2/16/2021.  Claims 1-7, 9, and 16-27 are pending.
Election/Restrictions
Claims 1-7, and 9 are allowable. Claims 16-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and III, as set forth in the Office action mailed on 6/24/2020, is hereby withdrawn and claims 16-20 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Daniel Lee on 5/21/2021.
The application has been amended as follows: 
Claim 21.	A laser system, comprising:



a first reflective device, wherein the first reflective device is configured to reflect the input laser beam to produce a first reflected laser beam, and wherein the first reflective device includes a spherical surface for reflecting the input laser beam;

a second reflective device, wherein the second reflective device is configured to reflect the first reflected laser beam to produce a second reflected laser beam;

a coupling device configured to focus the second reflected laser beam to produce an output laser beam, and wherein the output laser beam has a circular cross-sectional shape; and

an optic fiber configured to transmit the output laser beam for emission of the output laser beam onto a target area,

wherein the coupling device further includes a spherical lens having a proximal convex surface for receiving the second reflected laser beam and a distal planar surface[[.]],

wherein the second reflective device includes a galvo mirror with a planar reflective surface.
Claim 22.	Canceled.
Allowable Subject Matter
Claim1-7, 9, 16-21, and 23-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts of record do not teach:
A laser system, comprising:
a laser resonator, wherein the laser resonator is configured to emit an input laser beam, and wherein the input laser beam has an elliptical cross-sectional shape;
a first reflective device, wherein the first reflective device is configured to reflect the input laser beam to produce a first reflected laser beam, and wherein the first reflective device includes a spherical surface for reflecting the input laser beam;
a second reflective device, wherein the second reflective device is configured to reflect the first reflected laser beam to produce a second reflected laser beam;
a coupling device configured to focus the second reflected laser beam to produce an output laser beam, wherein the coupling device includes a spherical surface for receiving the second reflected laser beam, and wherein the output laser beam has a circular cross-sectional shape; and
an optic fiber configured to transmit the output laser beam for emission of the output laser beam onto a target area±
wherein the second reflective device includes a galvo mirror with a planar reflective surface.


.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/RYAN A LEPISTO/Primary Examiner, Art Unit 2883                                                                                                                                                                                                        



/ERIN D CHIEM/Examiner, Art Unit 2883